DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claims 1-2, 4, and 6-13 in the reply filed on 10/06/2021 is acknowledged.
Applicant’s amendment of claims 3, 5, 14 and 15 in the reply filed on 10/06/2021 is acknowledged.
Claims 3, 5, and 14-29 are under consideration in this Office Action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/06/2021, with respect to Drawings have been fully considered and are persuasive.  The Objection of Drawings has been withdrawn. 
Allowable Subject Matter
Claims 3, 5, and 14-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 3, prior-art fails to disclose a resistive element, comprising: “the insulating layer is made of silicon nitride (SiN), and a composition ratio of Si/N of the insulating layer at an interface between the insulating layer and the second nitride semiconductor layer is at least 1.1 and at most 2.3.” Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 5, prior-art fails to disclose a resistive element, comprising “the resistance-value stabilization structure further includes a second hole injection electrode that: is disposed in contact with the top surface of the second nitride semiconductor layer on a second electrode side between the first electrode and the second electrode, is electrically connected to the second electrode, and injects a hole in the second nitride semiconductor layer when the potential of the second electrode is higher than the potential of the first electrode.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 

In re Claim 15, prior-art fails to disclose a power amplifier circuit, comprising “a resistance-value stabilization structure that functions to keep a resistance value of the electric resistance element constant, and the field effect transistor is provided above the substrate.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 16, prior-art fails to disclose a resistive element, comprising “the conduction control layer: is disposed above the insulating layer between the first electrode and the second electrode in the plan view, has a length, in a direction in which the first electrode and the second electrode are aligned in the plan view, which is at least half a space between the first electrode and the second electrode, and supplies an electric field to the two-dimensional electron gas layer to control a resistance value of the electric resistance element.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893